Citation Nr: 1745123	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO. 10-44 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include chronic lumbar strain, degenerative joint disease (DJD), spondylosis, and scoliosis, to include as secondary to service-connected bilateral knee disabilities.

2. Entitlement to service connection for a cervical spine disability, to include chronic cervical strain and degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to October 1977 with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Board remanded the Veteran's claim for additional development. In January 2017, the Board remanded the claim again for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran has current lumbar spine disabilities of chronic lumbar strain, DJD, spondylosis, and scoliosis.

2. Lumbar spine DJD was not shown in service and was not shown to a compensable degree within one year of service discharge.

3. The Veteran's lumbar spine disabilities are not related to active duty service and are not caused or aggravated by a service-connected knee disability.

4. The Veteran has current cervical spine disabilities of chronic cervical strain and DDD.

5. Cervical spine DDD was not shown in service
.
6. The Veteran's cervical spine disabilities are not related to active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disability, to include chronic lumbar strain, DJD, spondylosis, and scoliosis, to include as secondary to service-connected bilateral knee disabilities, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a cervical spine disability, to include chronic cervical strain and DDD, have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Lumbar Spine

The Veteran contends that service connection for a lumbar spine (back) disability is warranted because it is related to his military service. Specifically, in a November 2005 statement, during the Decision Review Officer (DRO) hearing in November 2006, and in a February 2015 statement, the Veteran asserted that his back condition was incurred during a night exercise in July 1977 when he was startled by an explosion and fell over a tree as he ran from the explosion. He further contends that his back disability may be due to his service-connected knee disabilities. 

The Veteran has a current lumbar spine disability. In a March 2017 addendum VA opinion, the VA examiner confirmed that the Veteran has current lumbar spine conditions of a lumbar sprain, DJD and mild thoracic spondylosis and scoliosis. The September 2014 VA examination report also reflects a diagnosis of DJD since 2005. A diagnosis of a chronic lumbar strain was provided during the January 2006 VA examination.  Therefore, the criteria of a current disability is met.

As to an in-service disease or injury, a review of the Veteran's service treatment records reveals he complained of back pain with twisting motion in July 1977. The Veteran also reported bilateral leg numbness. The Veteran reported no history of trauma. The examiner stated that back motion was within normal limits and made an assessment of a lumbar back strain. X-rays taken at that time were normal. The Veteran's October 1977 separation examination and an examination in July 1981 revealed normal bodily systems including the lower extremities and the spine (and other musculoskeletal systems). The Veteran was assigned a "1" rating assessing upper and lower extremities under the PULHES profile system, indicating a high level of fitness following both examinations. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). The Veteran also reported that he was in "good" health and denied swollen or painful joints; broken bones; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; and recurrent back pain in the accompanying reports of medical history in October 1977 and July 1981. Thus, the Veteran specifically denied recurrent back pain approximately three months after he complained of back pain and denied recurrent back pain again four years later. Such denial and the lack of clinical findings in the examination reports tends to establish that whatever the Veteran experienced in July 1977 was temporary.  

VA examiners in July 2006, September 2014, and March 2017 have determined that the Veteran's July 1977 in-service back issues had been fully resolved with no long-term effects. The evidence shows that x-rays taken in 1977 were negative, and thus there is affirmative evidence that the Veteran did not have arthritis (DJD) in his spine in service. Additionally, there is no competent evidence that arthritis manifested to a degree of 10 percent disabling or more within one year from his October 1977 separation from service. Thus, a presumption of service connection based on the chronicity of arthritis is not appropriate. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309(a).

The Board has considered the Veteran's lumbar spine disability on a direct basis and finds that the preponderance of the evidence is against a showing of a nexus between the Veteran's current lumbar spine disabilities and service. The Veteran testified at the DRO hearing that the first time he went to a doctor for his back post-service was in April 2002 following a motor vehicle accident (MVA). He asserted that following the accident, he thought that the accident caused his back problems but the private physician told him that his back problems were pre-existing. A December 2002 letter indicates that the Veteran's private doctor reported magnetic resonance imaging (MRI) showed lumbar spondylitic changes and inflammatory changes that were aggravated by the MVA with no evidence of a pinched nerve. It is noted that another doctor in the practice thought that there was some evidence of a sprain and degenerative changes that were present before the injury, degenerative changes occur over a period of time, and the degenerative changes may also have been aggravated by the Veteran's weight. 

A June 2003 VA medical record reflects that the Veteran was injured in an MVA when his truck was hit by a train in April 2002 and that he reported pain in his back, knees, lower, legs and feet had bothered him since the accident. The Veteran indicated that his feet had bothered him while in the military but had been worsened by the accident. He also reported left ear hearing loss, which he stated had started in the military due to exposure to a large explosion in training. A July 2003 discharge report from the Veteran's private chiropractor reflects that the Veteran was permanently injured in the April 2002 MVA and medical history as related by the Veteran was non-contributory. February 2004 and November 2004 VA medical records show that the Veteran complained of back pain since the April 2002 MVA. A May 2004 VA medical record indicates that the Veteran's low back pain was likely related to a severe increase in lumbar lordosis and morbid obesity. The Veteran stated that not only did he have continued problems from the April 2002 MVA but also had concomitant health issues.

The Veteran was afforded a VA examination in January 2006. The Veteran reported that his neck and back started to bother him in 1977 following a fall that happened when he ran after an explosion and stated that he has had neck and back pain since the incident. The examiner noted that it "sounds to me by history this is minimal." The Veteran also reported that his neck and back pain increased significantly after the 2002 MVA and that he has had daily 10/10 back pain since. The examiner explained to the Veteran that 10/10 means unable to get out of bed and the Veteran insisted that he had 10/10 back pain. The examiner indicated that it did not appear that the Veteran was in that level of distress at the time of examination and based on his impression, the Veteran was in no apparent distress while sitting and talking. The Veteran was diagnosed with a chronic lumbar strain and the examiner indicated that the Veteran related most of his pain to the 2002 MVA and that imaging studies and military history revealed no long-term effects and therefore the lumbar strain was not likely related to military service.

During the September 2014 VA examination, the Veteran stated that he has had low back pain for a long time but was "first seen for his low back" in 2005. The VA examiner opined that it is less likely as not that the Veteran's DJD of the lumbar spine was caused by or a result of military service. The examiner provided the rationale that the Veteran was seen for a back strain which was resolved and there was no evidence of chronicity of the disabilities noted in the service treatment records after active duty service until the MVA in 2002.

In a March 2017 addendum VA medical opinion, the examiner opined that it was less likely as not that a lumbar strain, DJD, and mild thoracic spondylosis and scoliosis had its onset during service, or is otherwise the result of in-service injury or disease, to include the Veteran's lumbar back strain in July 1977. The examiner provided the rationale that an episode of lumbar strain in service, which was fully resolved, would not have bearing on future development decades later of DJD or DDD of the lumbar spine and despite competent assertions of subjective continuity of symptoms, it is most likely unrelated to the lumbar strain in service at the age of 24. Further, he explained that thoracic spondylosis is also a degenerative condition, mild scoliosis would not be caused by any lumbar strain, and scoliosis may be positional in nature. In support of his opinion, the examiner provided x-ray studies from November 2010 and January 2007 which revealed only mild degenerative changes. Also he cited to current medical literature from UpToDate and AAOS that supports DJD/DDD changes of the lumbar spine are most likely secondary to expected aging process as commonly seen at the Veteran's age group, which the examiner noted was 55 and older.

The Veteran has alleged that his back disability is related to service.  However, he is not medically trained and is therefore not qualified to competently opine about medical etiology. The Veteran has attempted to establish a nexus through his own lay assertions that his lumbar spine disabilities are caused by or related to his military service, including a July 1977 fall, however, the Veteran is not competent to offer opinions as to the etiology of his lumbar spine disabilities. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. A diagnosis of a lumbar spine disability requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. 

The Board has considered evidence that showed that the Veteran did not seek medical treatment for any lumbar spine condition until decades after service and only after an MVA that caused injury to his neck and back. The Veteran has not offered probative and competent medical evidence to support his assertions on medical etiology. For example, following the MVA, in a June 2003 VA medical record, the Veteran reported pain in his back, knees, lower, legs and feet had bothered him since the accident and that his feet had bothered him while in the military and had been worsened by the accident. The Veteran did not report that his back had bothered him while in the military in the contemporaneous medical record but specifically mentioned that his feet bothered him in the military, which the Board finds tends to establish that the back pain had not been bothering him since an incident in service. Further, the April 2002 MVA had left him "permanently injured" and medical history as related by the Veteran was "non-contributory," as indicated by his private chiropractor in a July 2003 medical record. This would indicate that the Veteran did not report a prior injury or medical history contributing to his permanent disability at that time. Again, this tends to establish that the Veteran's back disability was attributable to the MVA. 

More importantly, VA examiners in January 2006, September 2017, and March 2017 have opined that the Veteran's current lumbar spine disabilities are less likely than not caused by or a result of military service and have provided alternative etiologies including the April 2002 MVA and Veteran's age for arthritis. A December 2002 letter reflects that medical providers have attributed the Veteran's lumbar spine disabilities to the April 2002 MVA and that degenerative changes occur over time and were aggravated by the Veteran's weight. A May 2004 VA medical record also reflects that the Veteran's low back pain was related to his weight. The Board finds that the Veteran's lumbar spine disabilities did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a lumbar disability on a direct basis is not warranted.

The Board has also considered service connection for a lumbar spine disability as secondary to the service-connected bilateral knee disability. In a December 2010 VA medical record, the Veteran reported lower back pain, that he fell while in the military and that he hurt his knees which made "the back bad." In the September 2014 VA examination report, the examiner opined that the Veteran's DJD of the lumbar spine is less likely as not aggravated by his knee disabilities as there is no evidence that the DJD worsened with his bilateral knee condition. The March 2017 examiner also opined that the Veteran's lumbar spine conditions were not caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected bilateral knee disabilities. He provided the rationale that bilateral knee conditions do not cause or aggravate any DJD/DDD of the lumbar spine and that while there may occasionally be a transitory effect it was not permanently worsened beyond natural progression. He referred to x-ray examinations which only showed mild degenerative changes of the lumbar spine from November 2010 and January 2007. There is no competent evidence that a knee disability has caused or aggravated the Veteran's lumbar spine disability. Therefore, service connection on a secondary basis is not warranted. 38 C.F.R. § 3.310. 

The preponderance of the evidence is against the claim of service connection for a lumbar spine disability, to include as secondary to a service-connected knee disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 4.3; Gilbert, 1 Vet. App. at 55 (1990). 

Cervical Spine

The Veteran contends that service connection for a cervical spine (neck) disability is warranted because it is related to his military service. Specifically, in a November 2005 statement, during the DRO hearing in November 2006, and in a February 2015 statement, the Veteran asserted that his neck condition was incurred during a night exercise in July 1977 when he was startled by an explosion and fell over a tree as he ran from the explosion.

The Veteran has a current cervical spine disability. In a March 2017 addendum VA opinion, the VA examiner confirmed that the Veteran has current cervical spine conditions of a cervical strain and DDD. The September 2014 VA examination report also reflects a diagnosis DDD of the cervical spine with a diagnosis date of "1977 per patient". A diagnosis of a chronic cervical strain was provided during the January 2006 VA examination. Therefore, the criteria of a current disability is met.

As to an in-service disease or injury, a review of the Veteran's service treatment records reveals that in October 1977, the Veteran was treated for neck pain and diagnosed with strained neck muscles. The Veteran also reported bilateral leg numbness. The Veteran's October 1977 separation examination and an examination in July 1981 revealed normal bodily systems including the head, face, neck and scalp; upper extremities; and the spine (and other musculoskeletal systems). The Veteran was assigned a "1" rating assessing upper and lower extremities under the PULHES profile system, indicating a high level of fitness following both examinations. See Odiorne, 3 Vet. App. at 457 (1992). The Veteran also reported that he was in "good" health and denied any head injury; swollen or painful joints; broken bones; arthritis, rheumatism or bursitis; bone, joint or other deformity; and lameness in the accompanying reports of medical history in October 1977 and July 1981. The March 2017 VA examiner determined that the episodes of cervical pain and strain had fully resolved. The evidence does not show that the Veteran had arthritis (DDD) of the neck in service or that it manifested to a degree of 10 percent disabling or more within one year from his October 1977 separation from service and a presumption of service connection based on the chronicity of arthritis is not appropriate. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309(a).

The Board has considered the Veteran's cervical spine disability on a direct basis and finds that the preponderance of the evidence is against a showing of a nexus between the Veteran's current cervical spine disability and service. A June 2003 VA medical record reflects that the Veteran was injured in an MVA when his truck was hit by a train in April 2002 and that he reported pain in his back, knees, lower, legs and feet had bothered him since the accident. The Veteran indicated that his feet had bothered him while in the military but had been worsened by the accident. He also reported left ear hearing loss which started in the military due to exposure to a large explosion in training. A July 2003 discharge report from the Veteran's private chiropractor reflects that the Veteran was permanently injured in the April 2002 MVA and medical history as related by the Veteran was non-contributory. The Veteran stated that not only did he have continued problems from the April 2002 MVA but also had concomitant health issues.

The Veteran was afforded a VA examination in January 2006. The Veteran reported that his neck and back started to bother him in 1977 following a fall that happened when he ran after an explosion and stated that he has had neck and back pain since the incident. The examiner noted that it "sounds to me by history this is minimal." The Veteran also reported that his neck and back pain increased significantly after the 2002 MVA and that since he had daily 8/10 neck pain. The examiner indicated that it did not appear that the Veteran was in that level of distress at the time of examination and based on his impression, the Veteran was in no apparent distress while sitting and talking. The Veteran was diagnosed with a chronic cervical strain and the examiner indicated that he believed most of the symptoms are related to the 2002 MVA. Further, the examiner stated that he did not get a history, nor was there a significant injury during the Veteran's brief military service that would account for his current symptomatology and therefore it is not likely that his chronic cervical strain is directly related to military service.

During the September 2014 VA examination, the Veteran stated that he has had neck pain since his confrontation with the military-police in service but reported he first saw a doctor for his neck in 2005, which is more than 20 years following the in-service pain. He reported pain with rotation to the left. While a diagnosis of DDD cervical spine was noted in the examination report, the date of diagnosis was listed as "1977 per patient," and when asked if imaging studies have been performed and if results are available, the examiner checked "yes" but checked "no" in answering if arthritis was documented. The VA examiner opined that it is less likely as not that the Veteran's DDD of the cervical spine was caused by or a result of military service. The examiner provided the rationale that there was no evidence of chronicity of the disabilities noted in the service treatment records after active duty service and attributed the current neck condition to the 2002 MVA.

In a March 2017 addendum VA medical opinion, the examiner opined that it was less likely as not that any cervical spine disability, including cervical strain and DDD, had its onset during service, or is otherwise the result of in-service injury or disease, to include the Veteran's strained neck muscles in October 1977. The examiner provided the rationale that an episode of cervical pain/strain in service, which was fully resolved, would not have bearing on future development decades later of DJD or DDD of the cervical spine and despite competent assertions of subjective continuity of symptoms it is most likely unrelated to the pain in service at the age of 24. In support of his findings, the examiner referred x-ray studies from January 2006 which revealed only mild changes.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. The Veteran has attempted to establish a nexus through his own lay assertions that his cervical spine disabilities are caused by or related to his military service, including an in-service fall in 1977 and strain of the neck muscles in October 1977, however, the Veteran is not competent to offer opinions as to the etiology of his cervical spine disabilities. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. A diagnosis of a cervical spine disability requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. 

The Board has considered evidence that showed that the Veteran did not seek medical treatment for any cervical spine condition until decades after service and only after an MVA that caused injury to his neck and back. The Veteran has not offered probative and competent medical evidence to support his assertions on medical etiology. For example, following the MVA, in a June 2003 VA medical record, the Veteran reported pain in his back, knees, lower, legs and feet had bothered him since the accident and that his feet had bothered him while in the military and had been worsened by the accident. The Veteran did not report that his neck had bothered him in the contemporaneous medical record but specifically mentioned that his feet bothered him in the military, which the Board finds tends to establish that the neck pain had not been bothering him since an incident in service. Further, the April 2002 MVA had left him "permanently injured" and medical history as related by the Veteran was "non-contributory," as indicated by his private chiropractor in a July 2003 medical record. This would indicate that the Veteran did not report a prior injury or medical history contributing to his permanent disability at that time. Again, this tends to establish that the Veteran's neck disability was attributable to the MVA.

VA examiners in January 2006, September 2017, and March 2017 have opined that the Veteran's current cervical spine disabilities are less likely than not caused by or a result of military service and have provided alternative etiology including the April 2002 MVA. The Board finds that the Veteran's cervical spine disabilities did not manifest in service, and are not etiologically related to his active duty military service. Accordingly, service connection for a cervical spine disability on a direct basis is not warranted.

The preponderance of the evidence is against the claim of service connection for a cervical spine disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 4.3; Gilbert, 1 Vet. App. at 55 (1990). 



ORDER

Service connection for a lumbar spine disability, to include chronic lumbar strain, DJD, spondylosis, and scoliosis, to include as secondary to service-connected bilateral knee disabilities, is denied.

Service connection for a cervical spine disability, to include chronic cervical strain and DDD, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


